Citation Nr: 9927177	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, including osteoarthritis, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
a left knee scar.

4.  Entitlement to an increased (compensable) evaluation for 
a left shoulder scar.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1972.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Fargo, North Dakota.  In March 1997 the 
Board remanded the issues listed on the title page for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portio of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected right knee disorder is 
manifested by early degenerative changes, slight limitation 
of motion with no evidence of functional limitation due to 
pain, fatigability and incoordination; there is no current 
objective evidence of instability.
3.  The veteran's service-connected left knee scar is 
asymptomatic, with no functional impairment shown.

4.  The veteran's service-connected left shoulder scar is 
asymptomatic, with no functional impairment shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 
5257, 5260, 5261 (1998).

2.  The criteria for a compensable rating for a left knee 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7803, 7804, 
7805 (1998).

3.  The criteria for a compensable rating for a left shoulder 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

VA treatment records, dating from December 1993 to June 1994, 
show that the veteran complained of constant pain in his 
right knee in December 1993.  He was not treated at that 
time.  A February 1994 progress note indicates that he 
complained of intermittent locking of both of his knees.  A 
magnetic resonance imaging (MRI) scan showed mild bilateral 
osteoarthritic changes primarily involving the medial 
tibiofemoral joints.  There was no evidence of internal 
derangement or other significant abnormality in either knee.  

During his June 1994 VA orthopedic examination, the veteran 
complained that his right knee hurt every day and dislocated 
or locked in certain motions.  The examiner observed that the 
veteran had generalized right knee tenderness.  There was 
right knee laxity per drawer and varus stress tests.  There 
was also minimal laxity with valgus stress.  McMurray's test 
was negative.  He had right knee flexion of 120 degrees and 
extension of 0 degrees.  The examiner diagnosed a history of 
a right knee puncture wound (not involving the knee joint) 
and an August 1969 right knee strain.

A July 1994 VA dermatology examination report shows that the 
veteran had a well-healed excisional scar on his left medial 
leg.

VA treatment records, dating from February to March 1995, 
show that he was provided a knee brace in February.  A March 
evaluation for a right knee brace shows that the veteran's 
quadriceps were bilaterally atrophied, especially the vastus 
medialis oblique.  His leg strength was relatively good 
except about the knees and he refused to put much force into 
knee extension complaining that it produced pain and cracking 
in his knees.  His sensation was intact for light touch, 
pinprick, temperature and vibration, as was his coordination.  
His reflexes were normal, active and symmetrical.  The 
veteran had some crepitus sub-patellarily with knee flexion 
and extension.  Compression of the patella in the femoral 
condyles was painful, as was resisted elevation of the 
patella on quad setting.  He had some varus gaping in the 
right knee and a somewhat positive anterior drawer sign.  The 
examiner opined that this indicated an anterior cruciate 
laxity as well as posterior lateral capsule.  The veteran was 
somewhat tender along the lateral joint space of both knees.  
X-ray studies of his knee were essentially normal except for 
some osteo-arthritis.  The examiner's impression was 
degenerative joint disease (DJD) of the knees with cartilage 
degenerative problems; possible patellar subluxation and 
possible subluxation proximal to the fibular head.

Treatment records, dating from January 1995 to July 1996, 
from Gerard M. McKenzie, M.D., indicate that the veteran 
underwent a right knee lateral meniscectomy in January 1995.  
In February 1995, the examiner found that it was quite tender 
over the veteran's right patellofemoral joint and his 
quadriceps were wasted.  He had moderate right knee effusion. 
His right knee range of motion was to 135 degrees.  An April 
1995 treatment record shows that the veteran still had some 
fluid over the joint with some discomfort and the sensation 
of locking.  

Michael P. Martire, M.D., in a physiatry consultation 
conducted in March 1995, notes the veteran's history with 
regard to his right knee injury and January 1995 surgery.  
The veteran indicated that his right knee had improved since 
his surgery.  Dr. Martire observed that the veteran had full 
range of motion in his right knee.  The examiner's impression 
was status post right lateral meniscectomy for right lateral 
knee pain with significant improvement at that time.  In a 
May 1995 letter, Dr. Martire indicated that the veteran was 
unable to do any type of manual labor because of a 
combination of his right knee disability with nonservice-
connected shoulder, spinal and left knee conditions.

A March 1995 rating decision granted the veteran a temporary 
total evaluation for his right knee surgery effective to May 
1, 1995.

A June 1995 VA dermatology examination report shows that the 
veteran had healed, nontender, nonkeloid scars on his right 
and left anterior knees and the right medial/posterior knee 
region.  

During his June 1995 VA orthopedic examination, the veteran 
complained of right knee pain with lifting, squatting and 
bending.  Prolonged standing caused pain and he was unable to 
walk on uneven terrain.  The examiner observed no evidence of 
gross edema, effusion or deformity.  There was minimal laxity 
as evidenced by drawer, varus and valgus stress tests.  
McMurray's test was negative, as were patellar apprehension, 
median plical and Clarkes' tests.  The veteran had right knee 
extension to 3 degrees and flexion to 140 degrees.   He was 
diagnosed with status post partial lateral meniscectomy of 
the right knee.

During his November 1995 personal hearing, the veteran 
testified that he wore a right knee brace twenty-four hours a 
day.  He was treated by a private physician for torn 
cartilage in his right knee and his physician gave him a 25-
pound weight restriction.  He was also unable to walk on 
uneven terrain.  The veteran further testified that he had 
right knee instability and that his knee dislocated one to 
two times a day, but that it no longer locked.  Although he 
testified about other left knee and left shoulder 
disabilities, he did not offer testimony regarding his 
service-connected scars.

A May 1998 VA dermatology examination report indicates that 
the veteran had two well-healed surgical scars on his left 
knee and left shoulder and that an orthopedist would have to 
determine whether there was any associated impairment.  

The May 1998 VA orthopedic examination report shows that the 
veteran complained of his right knee locking, popping and 
giving way.  He further complained of right knee swelling 
particularly on rainy days.  He had constant anterior pain 
over the medial and lateral aspects of his right knee.  The 
veteran wore a knee brace while working, had an exercise 
program and took over-the-counter medications for pain.  His 
symptoms tended to be worse at the end of the day.  He used 
crutches until the swelling subsided.  The examiner observed 
that the veteran had a well-healed, nontender, flat 
nonadherent scar where his cyst had been removed in service.  
There were no current residuals from the operation scar at 
the site.  It was also noted that there were no current 
residuals at the site of an earlier left shoulder lymph node 
biopsy.  Examination of the veteran's right knee revealed no 
neurological deficits; however, his right leg was 
approximately 2 cm. shorter than his left.  Right knee 
passive and active flexion was to 140 degrees, and extension 
to 0 degrees.  The right knee ligaments were stable and the 
examiner observed that the veteran did not appear to 
experience any pain with range of motion testing, excessive 
fatigability or incoordination.  The examiner's impression 
was patello-femoral syndrome and opined that, within 
reasonable medical probability, there was no causal 
relationship between the veteran's then current knee 
condition and the knee sprain he experienced in 1969.  Nor 
did the examiner find any residuals of that injury.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Residuals of Right Knee Injury 

The veteran's right knee disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides a 20 
percent evaluation for moderate impairment of the knee, and a 
30 percent evaluation for severe recurrent subluxation or 
lateral instability.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for such joint if it is a major joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Code 5256, ankylosis of the 
knee; Code 5260, limitation of flexion of the leg; Code 5261, 
limitation of extension of the leg; and Code 5262, impairment 
of the tibia and fibula.  However, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261 or if there is X-ray evidence of 
arthritis and painful motion.  VAOPGCPREC 9-98.  The opinion 
also specified that the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability. Id.  

In the present case, the most recent examination and 
treatment records show no objectively demonstrated limitation 
of motion and there is no evidence of subluxation or 
instability.  Thus, since the veteran was essentially found 
to be symptom-free in these respects, the veteran would not 
be entitled to a higher rating, even when 38 C.F.R. § 4.7 is 
taken into consideration. 

Although earlier evidence just subsequent to the veteran's 
operation does indicate some limitation of flexion and 
extension, the May 1998 VA examiner found no limitation of 
motion,  functional limitation, fatigability or 
incoordination.  The evidence does not show additional 
limitation of motion to an extent which would warrant a 
higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1998).  Thus, the Board finds that 
none of these diagnostic codes is more appropriate for the 
veteran's right knee disability.

The Board acknowledges the veteran's right knee symptoms, 
including pain and loss of muscle strength.  However, 
considering these factors in conjunction with the May 1998 VA 
examiner's opinion that there was no evidence of  functional 
limitation, fatigability or incoordination, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for the right knee 
disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.102, 4.7, 4.71a, Code 5257.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996) (Board need not assign a separate rating for 
functional loss due to pain or weakness when the diagnostic 
code is not predicated on range of motion); Spurgeon v. 
Brown, 10 Vet. App. 194 (1997) (even if a separate rating for 
pain is not required, the Board is still obligated to provide 
reasons and bases regarding application of the regulation).

Left Shoulder and Knee Scars

The veteran's residual scars of the left shoulder and knee 
are currently evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which rates a scar on the 
basis of the limitation of function of the part affected.  

The most recent VA dermatology and orthopedic examinations 
show that the veteran's left shoulder and left knee scars are 
well-healed, nontender, flat and asymptomatic with no 
functional impairment. The veteran has no limitation of 
motion, weakness or pain attributed to these scars.  Since 
there is no clinical or other probative evidence of record 
indicating that the veteran has any impairment associated 
with his left shoulder and left knee scars, the Board finds 
that there is no basis for the assignment of a compensable 
rating under Diagnostic Code 7805.  In addition, the evidence 
does not show that the scars on the left shoulder and knee 
are poorly nourished with repeated ulcerations, or are tender 
and painful.  Therefore, there is no basis for the assignment 
of compensable ratings under Diagnostic Codes 7803 or 7804.  
Accordingly, the claims are denied.

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that higher 
evaluations are not warranted.


ORDER

Increased evaluations for residuals of a right knee injury, 
left shoulder and left knee scars are denied.


REMAND

Subsequent to the Board's March 1997 remand, the M&ROC 
received a letter from the U.S. Army and Joint Services 
Environmental Support Group (ESG) stating that the veteran's 
alleged stressors could not be verified at that time.  
However, ESG advised the M&ROC that the veteran should be 
requested to provide additional information regarding his 
alleged helicopter accident and that morning reports should 
be ordered directly from National Personnel Records Center.  
A review of the record indicates that the M&ROC has not 
contacted the veteran for more specific information regarding 
his alleged helicopter accident or that it attempted to 
obtain pertinent morning reports.

In light of the foregoing circumstances, the case is REMANDED 
to the M&ROC for the following actions:

1.  The M&ROC should contact the veteran 
and request that he provide more specific 
facts, if he can, concerning the 
stressful events he claims to have 
experienced in Vietnam, most specifically 
regarding the helicopter incident.  He 
should be asked to provide dates, places, 
unit assignments, detailed descriptions 
for each event, and the names and any 
other identifying information he may have 
concerning the alleged stressful 
incidents or the individuals involved.

2.  If the veteran provides the requested 
information, the M&ROC should provide a 
copy of the veteran's response to the 
U.S. Armed Services Center for Research 
of Unit Records (formerly known as U.S. 
Army & Joint Services Environmental 
Support Group), at 7798 Cissna Rd., 
Springfield, Virginia  22150-3197 and 
request that it again attempt to verify 
the stressors claimed by the veteran.

3.  In any event, the M&ROC should 
request NPRC provide copies of applicable 
morning reports in an attempt to verify 
the veteran's claimed stressors.

4.  Following completion of the above, 
M&ROC should review the veteran's claim 
and determine whether additional 
development is required.

If the benefit sought on appeal is not granted, a 
supplemental statement of the case containing adequate 
reasons and bases should be issued and the veteran and his 
representative provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the M&ROC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals







